Mr. Justice Thacher
delivered the opinion of the court.
The single question presented in this case, is whether the vice-chancellor is authorized by law to take the recognizance of a person charged with a criminal offence. The act of the legislature, establishing an inferior court of chancery, in the northern part of the state, (Acts of 1842, ch. 3, § 3,) constitutes the vice-chancellor a conservator of the peace. This is but a legislative iteration of the constitution, which provides, that the judges of all the courts of the state shall, in virtue of their offices, be conservators of the peace. Const, art. 4, § 22. Within the duties and powers of general conservators of the peace, from the earliest periods, have been included the power to commit all breakers of the peace, or to bind them in recognizances to keep it, or to answer for offences committed against it.
The judgment of the court below must be reversed, the motion directed to be overruled, and the cause remanded.